Citation Nr: 1228157	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  04-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of a scar, status post mole removal, of the left lower eyelid.

2.  Entitlement to an initial compensable disability rating for residuals of a status post laceration of the left index finger with a residual well-healed scar.

3.  Entitlement to an initial compensable disability rating for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to January 2003.  She has additional unverified periods of reserve service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, inter alia, granted the Veteran's January 2003 claims for service connection for residuals of a scar, status post mole removal, of the left lower eyelid; (2) for residuals of a status post laceration of the left index finger with a residual well-healed scar; and (3) for a right wrist disability.  For each disability, the RO assigned a noncompensable disability rating, effective January 3, 2003.

The Board previously remanded the issues on appeal in July 2008 and June 2011.  They are now before the Board for further appellate review.

The Veteran requested a hearing before a Veterans Law Judge at the RO (travel board hearing) in her May 2004 substantive appeal.  In July 2004, in response to a letter from VA informing her of the delay in scheduling a travel board hearing, the Veteran requested a videoconference hearing.  In a December 2007 letter, VA informed the Veteran that it would be more expeditious to provide her with a travel board hearing; the letter also informed the Veteran of the date and time of her scheduled hearing.  Nonetheless, the Veteran failed to appear at her hearing.  The appellant has neither given good cause for her failure to appear, nor asked that the hearing be rescheduled; therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary to ensure that the Veteran's due process rights are complied with and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

At the outset, the Board notes that the agency of original jurisdiction (AOJ) most recently issued a supplemental statement of the case (SSOC) in September 2011.  In the September 2011 SSOC, the AOJ failed to readjudicate the claim of entitlement to an initial compensable disability rating for residuals of a scar, status post mole removal, of the left lower eyelid.  Instead, the AOJ readjudicated a low back claim which the Board had decided in its June 2011 decision and remand, and proceeded to discuss the Veteran's right wrist and low back in its analysis section.  In order to ensure that the Veteran receives adequate notice of the reasons and bases for the RO's left eyelid decision, additional development is needed.  38 C.F.R. § 19.31 (2011).

The Board also notes that in July 2012, the Veteran informed VA in a Form 21-4138 that she has continued to receive medical treatment from the Madigan Army Medical Center in Tacoma, Washington, from November 2011 to the present, for injuries sustained in combat.  Thereafter, the Veteran noted, in pertinent part, her right wrist pain/strain.  A remand is required so that the AOJ can obtain and consider the treatment records identified by the Veteran.  Additionally, the Board will defer adjudication of the Veteran's left index finger claim, pending review of the Veteran's additional treatment reports.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding treatment records relevant to her claims on appeal.  After securing any necessary authorization from her, obtain all identified treatment records, to include those from the Madigan Army Medical Center dated from 2011 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. Thereafter, readjudicate the issues on appeal with consideration of all evidence received since the issuance of the September 2011 SSOC.  If any determination remains unfavorable to the Veteran, she must be provided with an SSOC that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given the appropriate time allotted so that she may respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


